Exhibit 10.1 RENMINBI LOAN CONTRACT (Short Term) SERIAL NO.: 2loan 017# BORROWER: SHANDONG LONGKONG TRAVEL DEVELOPMENT CO., LTD Business License No.: 371323228005080 Corporate Representative/responsible: ZHANG SHANJIU Address of living place: West to Yongfu village Yaodianzi town, Yishui County Zip:276400 Account bank and Account: Bank of China Yishui Branch Telephone: 0539-2553788Fax: 0539-2553788 Lender:BANK OF CHINA YISHUI BRANCH Corporate Representative/responsible: LUAN SHUFENG Address of living Place: 66# Changan Road, Yishui County Zip: 276400 Telephone: 0539-2551919Fax: 2266158 After an negotiation on the basis of equality between Borrow and Lender, both party agreed to sign the Contract about money borrowing from Lender. I. Loan Amount Loan Amount: (In words) RENMINBI: FIFTEEN MILLION Yuan (In number)RMB15,000,000.00 Yuan II. Loan Term Loan term is 11 months, starting from the date the fund is drawn; if the fund is drawn in installments, it shall be started from the first drawing day. Lender shall follow the fund drawing schedule strictly under the contract. If the drawing date is later than the dater under the contract, the repayment shall be made according to the date under the Contract. III. Loan Purpose Loan Purpose is: WORKING CAPITAL Without the consent from the Lender, the Borrower shall not change the purpose of the Loan, including, but not limited, investing on stock or securities, any project that prohibited by laws, regulations, monitoring rules, and government policy. Or the project is not legal approved, and the project or purpose is prohibited to invest with bank loan. VI. Loan Interest and Computation 1. Loan interest rate The loan interest rate is a fixed rate, annual rate is 5.38% , it shall be remained unchanged under the Loan term under the Contract. 2.
